Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The Applicant’s amendment/request for reconsideration filed on 13 December 2021 was received.  Claim 11 was cancelled.  Claims 2 and 9 were amended.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
The objection to the specification has been withdrawn in view of the amendment to the title.


Claim Interpretation
Limitations recited in Claims 2 and 9 stating “in a case in which”.  The limitations following such a recitation will be interpreted as being optional.  

Claim Rejections - 35 USC § 112
The previous claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph on claims 2, 9, and 12-13 are withdrawn, because independent claim 2 has been amended.

Claims 2, 9, and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
	Independent claim 2 recites “wherein the channel” in line 10 of the claim.  It is unclear and indefinite as to which antecedent channel it is reference to: (1) off gas circulation channel disposed in the downstream of the separation membrane coupled with a supply side of the separation membrane and supplying the anode off gas or (2) channel disposed in the downstream of the separation membrane and coupled with a permeation side of the separation membrane.  For the purpose of comparison to the prior art, it will be assumed to be the latter.  All claims dependent are also rejected for the same.
	Independent claim 2 recites “wherein at least one of permeability coefficient ratio…”.  It is unclear and indefinite whether the recited ratio is tied to the condition where the channel disposed is the exhaust channel only or to any of the possible channels listed. For the purpose of comparison to the prior art it will be assumed to be in reference to any of the possible channels.  All claims dependent are also rejected for the same.

Claim 9 recites the limitation "the channel disposed on the permeation side of the separation membrane" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Chang et al. on claims 2, 9, 12, and 13 is withdrawn, because independent claim 1 has been amended.
	
	
Claim 2, 9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Diethelm et al. (US 2016/0355933).
Regarding claims 2, 12 and 13, Diethelm discloses a fuel cell system comprising: 

a separation membrane (42 membrane) separating at least one of carbon dioxide or water vapor from an anode off gas discharged from the fuel cell [0042] the anode off gas including an unreacted portion of the fuel gas [0042]; 
an off gas circulation channel (211) disposed in the downstream of the separation membrane coupled with the supply side of the separation membrane and supplying the anode off gas to the fuel cell (202), the anode off gas having at least one of carbon dioxide or water vapor separated therefrom [0042] (Figs 2 and 3); and 
a channel (202) disposed in the downstream of the separation membrane and coupled with a permeation side of the separation membrane (Fig 2), 

    PNG
    media_image1.png
    426
    631
    media_image1.png
    Greyscale

wherein the channel is any one of the following (1) to (6): (1) a distribution channel distributing a raw material gas serving as the fuel gas to be used for the power generation of the fuel cell [0042], but does not explicitly teach wherein at least one of permeability coefficient ratio α1 (PCO2/PH2) of the separation membrane or permeability coefficient ratio α2 (PH2O/PH2) of the separation membrane is 30 or higher; and wherein at least one of permeability coefficient ratio CO2/PCO) of the separation membrane or permeability coefficient ratio β2 (PH2O/PCO) of the separation membrane is 6 or higher.
However, Diethelm teaches the driving force for H2 separation is adapted by controlling the temperature, space velocity, and flow rate of the feed gas, sweep gas selection, etc. to obtained a targeted hydrogen recovery [0043]. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to vary the permeability coefficient of the separation membrane since Diethelm recognizes the need to drive the amount of gas separation on the adjustability of multiple parameters. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to vary permeability for gases since it has been held that discovering the optimum ranges for a result effective variable such as a permeability coefficient involves only routine skill in the art in the absence of showing of criticality in the claimed range (MPEP 2144.05) In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Diethelm et al. as applied to claim 2 above, and further in view of Leithner et al. (DE 1020130096244A1, machine translation).
	The teachings of Diethelm as discussed above are herein incorporated.
Regarding claim 9, Diethelm discloses the fuel cell system according to claim 2, further comprising a reformer (3) which includes a reforming unit for reforming the raw material gas and thereby producing the fuel gas [0056] but is silent towards and a combustion unit for heating the reforming unit by a combustion reaction.
Leithner teaches a fuel cell system where the reformer is heated by burning hydrogen with air (combustor unit) to simplify the device and lead to lower CO2 emissions with the exhaust gas (Abstract) [0003].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to use a combustion unit to heat the reformer of Diethelm because . 

Response to Arguments
Applicant’s arguments with respect to claims 2, 9, and 12-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727